Citation Nr: 0835155	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for degenerative disk 
disease, cervical spine (claimed as a neck condition with 
arthritis).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990 and from January 1991 to July 1991.  The 
veteran served in the Army Reserves from February 1990 to 
January 1991 and from July 1991 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has three puretone auditory thresholds for 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz 26 decibels 
or above for either ear; one puretone auditory threshold for 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz 40 decibels 
or above for either ear, or speech recognition scores lower 
than 94 percent for either ear.

2.  The competent medical evidence shows that the veteran has 
a neck disability manifested by limitation of motion and 
degenerative changes of the cervical spine.

3.  The competent medical evidence pertaining to the etiology 
of the veteran's neck disability is in relative equipoise.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 101(21), 101(22), 101(23), 101(24), 
1101, 1110, 1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.6, 3.303, 3.307, 3.385 (2007).  

2.  Residuals of a neck injury manifested by limited range of 
motion and degenerative changes of the cervical spine were 
incurred during a period of active service.  38 U.S.C.A. 
§§ 101(21), 101(22), 101(23), 101(24), 1101, 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.6, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claims, in correspondence dated in May 2006, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  
 
In the May 2006 correspondence, the RO also informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the VCAA notice requirements for these 
claims, including as identified by the Court in 
Dingess/Hartman.  The veteran responded in July 2006 and 
informed the veteran in a written response that he had no 
other information or evidence to give VA to substantiate his 
claim.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran was provided with a VA medical 
examinations for both disabilities claimed on appeal.  
Clinical records from VA Medical Center (VAMC) Omaha have 
also been associated with the claims file.  The veteran has 
not identified any post-service medical records relevant to 
the claims that have not been associated with the claims 
file.  

The record shows that the RO has obtained the veteran's 
personnel file the National Personnel Records Center (NPRC) 
through the Personnel Information Exchange System (PIES) in 
November 2006.  These records included documents detailing 
the veteran's Army Reserves service.  

The RO also obtained service medical records from the Records 
Management Center in St. Louis in May 2006.  A review of the 
claims file, however, indicates that the records received 
were incomplete.  The records received were dated from May 
1989 to October 1994.  The service medical records included, 
among other documents, a separation physical examination 
report, dated in May 1991.  There were few medical records 
corresponding to the veteran's Army Reserves service, which 
would have been dated after July 1991.  The few records from 
this period that were in the file included annual laboratory 
testing results and a medical records checklist dated in 
October 1994.  There were no documents dated after October 
1994.  

In May 2006, the veteran submitted a statement of medical 
examination and active duty status to VA.  According to that 
document, the veteran received outpatient treatment at the 
82nd  Field Hospital after hitting his neck on a forklift in 
April 1995 while in the line of duty.  The veteran's claims 
file also included an individual sick slip, dated in April 
1995, in which a medical officer reported that the veteran 
had sustained a mild muscle strain at C7 while in the line of 
duty.  The absence of any clinical records of this treatment 
among the veteran's service medical records suggest that his 
service medical records are incomplete.  

The record shows that the RO took numerous steps to obtain 
all of the veteran's service medical records.  In a report of 
contact dated in May 2006, personnel from the RO reported 
that the administrator of the 295th Ordnance (the veteran's 
Reserve Unit) informed VA the veteran's records were in St. 
Louis.  As noted, the RO has already obtained all service 
medical records in the custody of the Records Management 
Center in St. Louis.  

In July 2006, the RO sent correspondences to both the Kansas 
and Nebraska Army National Guard, requesting, among other 
things, medical records from this service.  Both agencies 
provided negative responses that month.  It is not clear why 
the RO sought Army National Guard records because the veteran 
has never indicated he served with the National Guard and his 
personnel records only showed service with the U.S. Army and 
the U.S. Army Reserves.  

Regarding the veteran's Army Reserves service, according to a 
report of contact, dated in August 2006, the veteran informed 
VA he served in the Army Reserves in Nebraska only.  
Following that conversation, the RO sent correspondence to 
the 295th Ordnance Company in Hastings, Nebraska in August 
2006, requesting records of the veteran's Army Reserves 
service.  In an email response, dated in September 2006, 
K.R., Unit Administrator/Facility Manager of the 295th 
Ordnance Company, reported that the veteran had been out of 
the unit for at least 10 years and that he had no files on 
the veteran.  

In April 2007, the RO issued a formal finding of 
unavailability of service records.  The RO erroneously 
identified the veteran's National Guard service medical 
records as the unavailable records rather than his Army 
Reserves medical records.  Despite the confusion regarding 
the relevant records to be obtained, the RO did request 
records from both the Records Management Center and the 
veteran's Army Reserves unit.  The RO requested records from 
the Army Reserves unit on two occasions: in May 2006 and in 
April 2006.  Moreover, for reasons explained more fully 
below, the Board is granting the veteran's claim for a neck 
disorder and he could not have been prejudiced by any error 
on behalf of VA to obtain relevant service medical records.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  

As for the hearing loss claim, for reasons explained more 
fully below, the Board is denying the claim on the merits 
because the veteran does not have a hearing loss disability 
as defined by VA regulations.  Moreover, the veteran has not 
alleged he has hearing loss as a result of his Army Reserves 
service.  Instead, in his claim for compensation benefits, 
dated in May 2006, the veteran asserted his hearing loss 
began "in service."  The veteran only listed his active 
duty service in his claim.  Thus, there is no indication that 
the service medical records from the veteran's Army Reserves 
service would yield any relevant evidence.  VA has no duty to 
obtain records that are not relevant.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumption period of one year, a veteran may 
nevertheless establish service connection by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2007).  

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2007).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  



Evidence and Analysis

In the veteran's claim for compensation benefits, received in 
May 2006, the veteran asserted that he was exposed to loud 
noises from rifles and heavy equipment while in the military.  
The veteran asserted that his primary military occupational 
specialty was ammunition specialist, which exposed him to 
loud noises.

The veteran's service medical records included two 
audiological evaluations.  The report of medical examination 
prepared upon the veteran's enlistment into the Army 
Reserves, dated in May 1989, included the following results 
from an audiological evaluation in pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
05
LEFT
15
0
15
30
20


The veteran's separation examination report, dated in May 
1991, included the following results from an audiological 
evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
10
10
LEFT
10
5
15
25
10


The service medical records, therefore, did not show that the 
veteran had impaired hearing satisfying the criteria for a 
disability under VA regulations.  38 C.F.R. § 3.385 (2007).  

Post-service medical evidence included private medical 
records and a VA audiological examination report.  In the VA 
examination report, dated in January 2007, D.C., Chief, 
Audiology & Speech Pathology Department, confirmed that he 
had reviewed the veteran's claims file in conjunction with 
the evaluation.  D.C. discussed the veteran's subjective 
history of noise exposure.  In-service sources included 
forklifts, trucks and rifles.  Post-service sources included 
working as an inspector for the Department of Roads.  

D.C. reported the following audiological evaluation findings 
in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
20
15
LEFT
15
15
30
35
15

Speech discrimination scores per the Maryland CNC List were 
96 percent in the right ear and 96 percent in the left ear.  

The VA examination report, therefore, does not support the 
veteran's claim because it did not establish the veteran has 
a hearing loss disability in either ear as defined by VA 
regulations.  38 C.F.R. § 3.385 (2007).  

The records from private audiologist, C.F., Au.D. (Doctor of 
Audiology), included an audiogram report and a letter from 
Dr. C.F., both dated in March 2006.  In the letter, the 
doctor explained that the veteran had mild high frequency 
sensorineural hearing loss bilaterally and maximum word 
recognition scores of 96 percent bilaterally.  The doctor 
stated that from the veteran's history of being exposed to 
noise of rifles and loud heavy equipment while serving in the 
military in the 1980s and 1990s, it was "quite likely" that 
this was the beginning of his hearing loss.  The doctor 
further explained that the type and degree of hearing level 
on the audiogram was consistent with noise induced hearing 
loss.  The audiogram results were provided in graphical 
format, but Dr. C.F. stated in his letter that the pure tone 
average for 1000, 2000, 3000, and 4000 was 31.25 decibels 
bilaterally.  

The materials from Dr. C.F. did not support the veteran's 
claim either, because they did not establish that the veteran 
has impaired hearing as defined by the VA regulations.  38 
C.F.R. § 3.385 (2007).  Although the doctor diagnosed hearing 
loss and characterized it as "mild," the regulations are 
clear that a showing of specific audiogram results is 
required for VA to consider the hearing loss a disability.  
As for the audiogram results that accompanied Dr. C.F.'s 
letter, the Board was unable to consider this evidence 
because it may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  Here, the preponderance of the 
evidence is against finding that the veteran has hearing loss 
as defined by VA regulations.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

The Board has considered the veteran's lay statements 
regarding the etiology of his hearing loss, but declines to 
give them any weight.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  



Neck Condition

In support of his claim for a neck condition, the veteran 
submitted a statement of medical examination and duty status 
showing that he was found to have been injured in the line of 
duty in April 1995.  According to that document, the veteran 
had been hit in the neck by a forklift.  Also according to 
that document, the veteran was treated for this condition as 
an outpatient at the 82nd  Field Hospital.  The attending 
physician was listed as Dr. M.R., and the report was signed 
by L.S., Registered Nurse.  As described more fully above, 
there were no clinical records of treatment for this injury, 
but there was an individual sick slip, dated in April 1995, 
confirming that the veteran had been treated at that time.  
In that document, Dr. M.R. reported that the veteran had 
sustained a mild muscle strain at C7.  The Board concludes 
that these documents are sufficient corroborative evidence of 
an in-service injury.

The veteran's personnel records confirmed that he was 
assigned to annual training as a reservist from March 30, 
1995 to April 14, 1995, which corresponds with his injury 
date.  Whether the veteran was on "full time duty in the 
Armed Forces performed by the Reserves for training 
purposes" or "duty other than full-time duty prescribed for 
Reserves" is immaterial because sustaining an injury during 
either qualifies as "active military service."  38 U.S.C.A. 
§ 101(22)(A), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2007).  
Here, the Board must determine whether the veteran has a 
current disability that is medically linked to this in-
service injury.

The most relevant medical evidence as it pertained to this 
issue included a VA examination report and an examination 
report and letter from a private practice physician.  These 
documents showed that both the VA examiner and the private 
practice physician examined the veteran and concluded he had 
degenerative changes of the cervical spine and limited range 
of motion.  These findings satisfy the requirement that the 
veteran have a current disability.  

The two healthcare professions differed, however, on the 
etiology of the veteran's current neck condition.  In the VA 
examination report, B.R., Physician Assistant, Certified, 
concluded that the veteran's degenerative disk disease was 
"less likely than not due to the one time acute service 
connected [sic] neck strain in 1995."  B.R. also stated that 
"no other documented medical follow-up had been obtained 
over the past 11 years, therefore the strain can be concluded 
to have resolved."  B.R. stated that the veteran's current 
mild degenerative disk disease was most likely due to age and 
not the one-time acute service-related strain in 1995.  B.R. 
confirmed that this information had been obtained upon 
reviewing the veteran's claims file.

The private practice physician, Dr. J.K., arrived at the 
opposite conclusion.  In a letter dated in March 2006, Dr. 
J.K. stated that in his opinion, the "pain and injury" the 
veteran had sustained to his neck was "very likely" due to 
the 1995 injury.  Regarding that injury, Dr. J.K. stated that 
the veteran had related to him that it occurred on April 12, 
1995 when the veteran was hit in the back of the head by a 
forklift.  Dr. J.K. included an office visit note, which 
included relevant clinical examination findings.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In doing so, 
the Board finds the probative value of the two opinions to be 
equal.  

Here, as evidenced by the report, B.R. based her opinion on a 
review of the veteran's claims file, the veteran's subjective 
history, and objective clinical examination findings.  B.R. 
provided a reason for her conclusion and an alternative 
explanation for the veteran's current symptoms.  This report 
is highly probative against the veteran's claim.

Like B.R., Dr. J.K. also considered the objective clinical 
examination findings in rendering his opinion.  Dr. J.K. did 
not, however, confirm whether he had obtained the information 
concerning the veteran's initial injury on objective 
evidence-such as what would be found in the veteran's claims 
file-or whether he based it solely on subjective history as 
reported by the veteran.  A medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion, 
however, cannot be disregarded solely on the rationale that 
the medical opinion is based on a history provided by the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Instead, the Board must evaluate the credibility and weight 
of the history on which the opinion is predicated.  Kowalski, 
19 Vet. App. at 180.  

Here, the Board has no basis to assign less weight to Dr. 
J.K.'s opinion merely because he did not confirm he had 
reviewed the veteran's claims file.  Dr. J.K.'s description 
of the veteran's in-service injury was identical with what 
was documented in the few records pertaining to this injury 
that have been associated with the claims file.  It is 
reasonable to conclude that the doctor's opinion would not 
have been different had he reviewed the records pertaining to 
the initial injury.  The Board finds Dr. J.K.'s report to be 
highly probative in favor of the veteran's claim.  

In conclusion, there is an approximate balance of positive 
and negative evidence regarding the etiology of the veteran's 
current cervical spine problems and the law requires that any 
doubt be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 2002).  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for residuals of a neck injury is 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


